Citation Nr: 1327033	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  11-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic bronchitis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lopez, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1970 to June 1972. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On his April 2011 Substantive Appeal (Form VA-9), the Veteran requested a travel board hearing before a Member of the Board in connection with his claim. 

The Veteran's service representative is the Florida Department of Veterans' Affairs (FDVA) as verified in his November 2009 signed power of attorney.  In May 2011, the Veteran's representative submitted a letter stating:  "if for some reason the claimant is not able to attend the BVA Travel Board Hearing, then it is requested that the [VA] claim file be returned to this service for a more comprehensive VA Form 1-646 [Statement of Accredited Representative in Appealed Case]." 

The Veteran subsequently withdrew his request for a BVA travel board hearing. 

When a Veteran appeals to the BVA, he "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600 (2012).  The Board acknowledges that the Veteran, in withdrawing his request for a hearing, endorsed that he wanted the case forwarded to the BVA without further delay.  However, the Veteran has not revoked or modified his representation agreement nor has he indicated that he wishes to proceed without his representative submitting argument on his behalf.  Therefore, in the interest of due process and fairness, the Veteran's representative must be given an opportunity to submit a VA Form 1-646 in support of the Veteran's claim prior to appellate consideration.   Id.

Accordingly, the case is REMANDED for the following action:

The RO shall refer this case with the claims folder to the Veteran's FDVA representative to submit a VA Form 1-646, Statement of Accredited Representative in Appealed Case.  When this action is completed, the claims folder shall be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


